Citation Nr: 0114974	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have legal entitlement to VA benefits 
because her deceased husband had no recognized military 
service.  The notice of disagreement was received in 
September 2000, the statement of the case was issued in 
December 2000, and the substantive appeal was received in 
December 2000.  


FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant's deceased husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement 
to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.8, 3.9, 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that it appears that 
the original claims folder has been lost or misplaced.  In 
2000, the claims folder was rebuilt.  The Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule, if applicable.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Factual Background

Between April 1999 and March 2000, the appellant submitted 
several letters requesting entitlement to VA Dependency and 
Indemnity compensation benefits.  

In letters dated in May and July 2000, the RO informed the 
appellant that her deceased husband's original claims folder 
had been lost and they were in the process of reconstructing 
the claims folder.  The RO requested copies of any notices of 
an award or disallowance previously received from VA, a copy 
of their marriage certificate, and her deceased husband's 
death certificate.  The RO also requested that the appellant 
complete an enclosed VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  The 
appellant submitted a completed VA Form 21-534 in November 
2000 as well as a copy of her marriage certificate and 
deceased husband's death certificate showing that he died in 
July 1976.  

In July 2000, the U. S. Army Reserve Personnel Center 
certified that the appellant's deceased husband had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

In an August 2000 letter, the RO informed the appellant of 
the denial of her claim on the basis that her deceased 
husband did not serve as a member of the Commonwealth Army of 
the Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

The appellant filed a notice of disagreement as to that 
determination in September 2000 and a statement of the case 
was issued in December 2000.  The appellant perfected her 
appeal with the filing of a VA Form 9, substantive appeal, in 
December 2000.  

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8 (c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

The United States Department of the Army has certified that 
the deceased husband of the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board notes that the appellant has not 
submitted any personal information different from that 
submitted by the RO to the United States Department of the 
Army for verification.  The Board is bound by the service 
department finding, and thus finds that the appellant's 
deceased husband did not have recognized service so as to 
confer legal entitlement to VA benefits.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim of 
entitlement to VA benefits must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Additionally, as there is 
no legal entitlement under the law, the benefit of the doubt 
rule is not for application.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for legal 
entitlement to VA benefits.  The discussions in the RO's 
August 2000 letter and statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought. The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Furthermore, under the circumstances of this case, where 
there has been substantial compliance with the VCAA, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. at 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As 
previously discussed, the appellant has no legal entitlement 
to the benefits sought because of the lack of "veteran" 
status.  Thus, because this claim lacks legal merit, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  



ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

